Citation Nr: 1542665	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  10-45 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).
 
 2.  Entitlement to total disability based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Shatilla Shera Cairns


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran had active service from September 1989 to September 1993.

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In January 2014, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of that hearing is associated with the claims file.  In an April 2014 decision, the Board denied the instant claims.  The Veteran appealed.  In an April 2015 order, the Court of Appeals for Veterans' Claims (Court) upheld a joint motion of the parties and remanded the case back to the Board for action consistent with the terms of the joint motion.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the April 2015 joint motion, the parties found that "in light of the Appellant's marginal employment, his 2014 testimony regarding the worsening of his PTSD and the recent opinion that his PTSD symptoms interfered with his occupational functioning, a VA medical examination should be scheduled to assess the current severity of his PTSD and its impact on his employability."  The joint motion appears to have reevaluated the findings of the Board.  No new information was cited.      

Given the specific nature of this finding, a remand is necessary so the Veteran may be afforded new VA psychiatric examination.  Also, as the case must be remanded anyway, and in light of the finding from the JMR that this disability could somehow impact the Veteran (while there is no indication of such in this record) and as the Veteran is also service-connected for multiple lipomas, on remand, he should also be afforded a VA examination to assess the current severity of the lipomas and their effect, if any, on his employability.  Prior to arranging for the VA examinations, the AOJ should obtain records of VA treatment or evaluation for psychiatric disability and for lipomas dated since January 2013.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of VA treatment or evaluation for psychiatric disability and for lipomas dated since January 2013 (if any).  

2.  Arrange for a VA examination by an appropriate medical professional to determine the current severity of the Veteran's service connected psychiatric disability.  The Veteran's claims file should be reviewed by the examiner in conjunction with the examination.  Any indicated tests should be performed.  

The examiner should then provide an opinion as to whether the Veteran's psychiatric disability renders him unable to obtain or retain substantial gainful employment consistent with his education and experience.  The examiner must provide a complete rationale for the conclusion reached.

3.  Arrange for a VA examination by an appropriate physician to determine the current severity of the veteran's multiple lipomas (if any).   The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Any indicated tests (including range of motion studies) should be performed.  The examiner should explain the effect, if any, the Veteran's multiple lipomas have on his ability to obtain or retain substantial gainful employment (if any). 

4.  Review the VA examination reports to determine whether they are in complete compliance with the Remand instructions.  If not, take appropriate corrective action.  

5.  Readjudicate the claims.   If either remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




